Sub-Item 77O Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS, INC. DREYFUS OPPORTUNISTIC FIXED INCOME FUND On April 22, 2014, Dreyfus Opportunistic Fixed Income Fund, a series of The Dreyfus/Laurel Funds, Inc. (the “Fund”), purchased 1,145 depository shares by Morgan Stanley & Co., LLC 5.45%, 12/29/49 - CUSIP # 61761JQK8 at a purchase price of $100 per depository share. The depository shares were purchased from Morgan Stanley & Co., LLC, a member of the underwriting syndicate offering the depository shares, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Morgan Stanley & Co. received a commission of 1.50% per depository share. No other member received any economic benefit. The following is a list of the syndicate’s primary members: ABN AMRO BB&T Capital Markets BNY Mellon Capital Markets, LLC Fifth Third Securities, Inc. Lloyds Securities RBS Scotiabank TD Securities Morgan Stanley & Co. Mitsubishi UFJ Securities Banca IMI BBVA Capital One Southcoast FTN Financial Securities RB International Markets (USA) Regions Securities LLC Societe Generale Barclays BMO Capital Markets Deutsche Bank Securities Keybanc Capital Markets RBC Capital Markets Santander Suntrust Robinson Humphrey US Bancorp Accompanying this statement are materials made available to the Board of Directors of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meetings held on July 23-24, 2014. These materials include additional information about the terms of the transaction. P:\Word Processing\FILINGS 2014\GROUP 5\NSAR\DLFI\12-2014\10f3\77O DOFIF 4-22-14.docx Sub-Item 77O Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS, INC. DREYFUS DISCIPLINE STOCK FUND On June 12, 2014, Dreyfus Discipline Stock Fund, a series of The Dreyfus/Laurel Funds, Inc. (the “Fund”), purchased 99,210 of common stock issued by Exelon Corporation EXC - CUSIP # 30161N101 at a purchase price of $35 per common stock. The common stock were purchased from Goldman, Sachs & Co., a member of the underwriting syndicate offering the common stock, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Goldman, Sachs & Co. received a commission of $1.05 per common stock. No other member received any economic benefit. The following is a list of the syndicate’s primary members: BofA Merrill Lynch Barclays Blaylock Beal Van, LLC BNP Paribas BNY Mellon Capital Markets, LLC CIBC Citigroup Credit Agricole CIB Credit Suisse Goldman, Sachs & Co. J.P. Morgan KeyBanc Capital Markets Loop Capital Markets Mitsubishi UFJ Securities Mizuho Securities Piper Jaffray PNC Capital Markets LLC Ramirez & Co., Inc. RBC Capital Markets RBS Scotiabank SMBC Nikko TD Securities The Huntington Investment Company Wells Fargo Securities Accompanying this statement are materials made available to the Board of Directors of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meetings held on July 23-24, 2014. These materials include additional information about the terms of the transaction. P:\Word Processing\FILINGS-2014\GROUP 5\NSAR\DLFI\12-2014\10f-3\77O DOFIF 6-12-14.docx Sub-Item 77O Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS, INC. DREYFUS OPPORTUNISTIC FIXED INCOME FUND On September 3, 2014, Dreyfus Opportunistic Fixed Income Fund, a series of The Dreyfus/Laurel Funds, Inc. (the “Fund”), purchased 1,260 Morgan Stanley & Co., LLC 4.358% Notes, due on September 08, 2026 issued by Morgan Stanley & Co., LLC - CUSIP # 6174467Y9 (the “Notes”), at a purchase price of $99.824 per Note, including a commission spread of 0.450% per Note. The Notes were purchased from Morgan Stanley & Co., LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund’s investment advisor, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate’s primary members: ABN AMRO Securities (USA) LLC APTO Partners LLC Banca IMI BMO Capital Markets BNY Mellon Capital Markets, LLC Commerzbank HSBC Securities (USA) Inc. ING Financial Markets, Inc. Keybanc Capital Markets, Inc. Lloyds Securities, Inc. Mischler Financial Group, Inc. Natixis Securities Americas LLC Scotia Bank (USA) Inc. Societe Generale Suntrust Robinson Humphrey TD Securities (USA) LLC US Bancorp Investments, Inc. Accompanying this statement are materials made available to the Board of Directors of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meetings held on October 29-30, 2014. These materials include additional information about the terms of the transaction. P:\Word Processing\FILINGS 2014\GROUP 5\NSAR\DLFI\12-2014\10f3\77O DOFIF 9-03-14.docx Sub-Item 77O Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS, INC. DREYFUS OPPORTUNISTIC FIXED INCOME FUND On September 11, 2014, Dreyfus Opportunistic Fixed Income Fund, a series of The Dreyfus/Laurel Funds, Inc. (the “Fund”), purchased 640 California Resources Corporation 6.00% Senior Notes, due November 15, 2024 issued by California Resources Corporation - CUSIP # 13057QAE7 (the “Notes”) at a purchase price of $100 per Note. The Notes were purchased from Bank of America NA, a member of the underwriting syndicate offering the Notes, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Bank of America NA received a commission of 1.00% per Note. No other member received any economic benefit. The following is a list of the syndicate’s primary members: Banca IMI BofA Merrill Lynch BB&T Capital Markets BBVA BNY Mellon Capital Markets, LLC Citigroup DNB Markets Goldman, Sachs & Co. HSBC J.P. Morgan Chase KeyBanc Capital Markets Mizuho Securities Morgan Stanley MUFG PNC Capital Markets LLC Scotiabank SMBC Nikko Societe Generale US Bancorp Wells Fargo Securities Accompanying this statement are materials made available to the Board of Directors of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meetings held on October 29-30, 2014. These materials include additional information about the terms of the transaction. P:\Word Processing\FILINGS 2014\GROUP 5\NSAR\DLFI\12-2014\10f3\77O DOFIF 9-11-14.docx
